Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the merchandise covered by the instant appeal to reappraisement consists of Briar Wood Blocks exported from Italy.
That on or about the date of exportation of the instant merchandise such or similar merchandise was freely offered for sale to all purchasers in the principal market of Italy in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all of the costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States at prices equal to the entered value of the merchandise herein involved.
That on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Italy. 0
That the instant appeal to reappraisement be submitted on this stipulation.
*497On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat sucb value was tbe entered value.
Judgment will be rendered accordingly.